Case 1:18-cv-01620-VM Document 39-5 Filed 12/02/19 Page 1 of 4




             EXHIBIT A-3
         Case 1:18-cv-01620-VM Document 39-5 Filed 12/02/19 Page 2 of 4
                                                                                  EXHIBIT A-3

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE UBIQUITI NETWORKS, INC.
SECURITIES LITIGATION                                   Case No. 18-CV-01620 (VM)

THIS DOCUMENT RELATES TO: ALL                                 CLASS ACTION
CASES



  SUMMARY NOTICE OF PENDENCY AND PROPOSED SETTLEMENT OF CLASS
              ACTION AND FINAL APPROVAL HEARING
To:    ALL PERSONS WHO PURCHASED OR OTHERWISE ACQUIRED
       UBIQUITI NETWORKS, INC. (N/K/A UBIQUITI INC.) COMMON
       STOCK OR UBIQUITI CALL OPTIONS, OR SOLD UBIQUITI PUT
       OPTIONS BETWEEN MAY 9, 2013 AND FEBRUARY 19, 2018, BOTH
       DATES INCLUSIVE
       YOU ARE HEREBY NOTIFIED, pursuant to an Order of the United States District

Court for the Southern District of New York that a hearing will be held on __________, 2020, at

__:__ _.m. before the Honorable Victor Marrero, United States District Judge of the Southern

District of New York, United States Courthouse, 500 Pearl Street, Courtroom 15B, New York,

New York 10007 for the purpose of determining: (1) whether the proposed Settlement of the

claims in the above-captioned Action for consideration including the sum of $15,000,000 should

be approved by the Court as fair, reasonable, and adequate; (2) whether the proposed plan to

distribute the Settlement proceeds is fair, reasonable, and adequate; (3) whether the application

of Lead Counsel for an award of attorneys’ fees, reimbursement of expenses, and a

Compensatory Award to Lead Plaintiff should be approved; and (4) whether this Litigation

should be dismissed with prejudice as set forth in the Stipulation of Settlement dated December

2, 2019 (the “Settlement Stipulation”).




                                               1
         Case 1:18-cv-01620-VM Document 39-5 Filed 12/02/19 Page 3 of 4
                                                                                      Exhibit A-3

       If you purchased or otherwise acquired securities of Ubiquiti Networks, Inc., (N/K/A

Ubiquiti Inc.) (“Ubiquiti” or the “Company”) between May 9, 2013 and February 19, 2018, both

dates inclusive (the “Class Period”), your rights may be affected by this Settlement, including the

release and extinguishment of claims you may possess relating to your ownership interest in

Ubiquiti securities. If you have not received a detailed Notice of Proposed Settlement of Class

Action (“Notice”) and a copy of the Proof of Claim and Release Form, you may obtain copies by

visiting https://www.ubiquitinetworkssecuritieslitigation.com or by contacting the Claims

Administrator toll-free at 1-844-924-0858 or at info@ubiquitinetworkssecuritieslitigation.com. If

you are a member of the Settlement Class, in order to share in the distribution of the Net

Settlement Fund, you must submit a Proof of Claim and Release Form to the Claims

Administrator at the address listed in the detailed Notice and postmarked no later than

___________ __, 2020, establishing that you are entitled to recovery. Unless you submit a

written exclusion request, you will be bound by any judgment rendered in the Action whether or

not you make a claim.

       If you desire to be excluded from the Settlement Class, you must submit to the Claims

Administrator a request for exclusion so that it is received no later than __________ __, 2020, in

the manner and form explained in the Notice. All members of the Settlement Class who have not

requested exclusion from the Settlement Class will be bound by any judgment entered in the

Action pursuant to the Settlement Stipulation.

       Any objection to the Settlement, Plan of Allocation, or Lead Counsel’s request for an

award of attorneys’ fees and reimbursement of expenses and award to Lead Plaintiff must be in

the manner and form explained in the detailed Notice and received no later than __________ __,

2020, to each of the following:




                                                 2
        Case 1:18-cv-01620-VM Document 39-5 Filed 12/02/19 Page 4 of 4
                                                                               Exhibit A-3




Clerk of the Court              Lead Counsel                 Counsel For Defendants
United States District Court    Jeremy A. Lieberman          Peter E. Kazanoff
Southern District of New York   POMERANTZ LLP                Nicholas S. Goldin
500 Pearl Street                600 Third Avenue, Floor 20   SIMPSON THACHER &
New York, NY 10007              New York, NY 10016           BARTLETT LLP
                                                             425 Lexington Avenue
                                                             New York, New York 10017

If    you    have     any    questions      about   the    Settlement,  you    may    visit
https://www.ubiquitinetworkssecuritieslitigation.com or write to Lead Counsel at the above
address. PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE
REGARDING THIS NOTICE.

Dated: ________________, 20__                    __________________________________
                                                 BY ORDER OF THE UNITED STATES
                                                 DISTRICT COURT FOR THE
                                                 SOUTHERN DISTRICT OF NEW YORK




                                             3
